Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites "providing one or more materials to at least partially coat one or more metal meshes forming a varistor layer; and… wherein current is conducted from the varistor layer to the one or more at least partially coated metal meshes".  It is unclear whether the varistor layer includes the one or more metal meshes or whether they are distinct structures/layers as implied by the recited current conduction feature.  For the purpose of examination, it is assumed the varistor layer includes the one or more metal meshes and therefore claim 20 reads on “providing one or more materials to at least partially coat one or more metal meshes forming a varistor layer; and… wherein current is conducted through the varistor layer”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Propp (US Patent 4,186,237).
Regarding claim 1, Propp teaches a method comprising: 
forming one or more aircraft surfaces (col. 1, lines 51-53) from at least one of one or more metal materials or metal composite materials (metal or fiber-reinforced metal part 20 in col. 5, lines 31-33); and 
forming a surface coating (layers 22-25 are a surface coating for part 20), at least partially covering the one or more aircraft surfaces (as shown in Fig. 2), with one or more materials above a dielectric strength threshold (metal oxide 22 of col. 5, lines 33-36 and release layer 24 of col. 5, lines 53-59 are dielectric materials implicitly having a dielectric strength threshold).
Regarding claim 2, Propp teaches forming the surface coating further comprises: applying, by sputtering (col. 4, lines 5-12), the one or more materials above the dielectric strength threshold to the one or more aircraft surfaces (as shown in Figs. 1 and 2).  
Regarding claim 4, Propp teaches the one or more metal materials comprise aluminum (col. 6, lines 6-7).  
Regarding claim 5, Propp teaches the one or more composite materials comprise fiber-reinforced matrix systems (col. 5, lines 31-33).  
Regarding claim 6, Propp teaches the one or more materials above the dielectric strength threshold comprise a metal oxide (metal oxide 22 of col. 5, lines 33-36) above the dielectric strength threshold (implicit for these materials).  
Regarding claim 7, Propp teaches the forming of the surface coating on the one or more aircraft surfaces comprises sputtering (col. 4, lines 5-12).  
Regarding claim 8, Propp teaches the one or more aircraft surfaces are determined to be in a lightning zone (col. 6, lines 22-25), wherein the lightning zone comprises regions of the aircraft surfaces significantly above a predetermined leader attachment threshold (implicit for col. 6, lines 22-25).  
Regarding claim 10, Propp teaches a method comprising: 
forming one or more aircraft surfaces (col. 1, lines 51-53); 
at least partially coating one or more metal meshes (metal mesh layer 25 of col. 6, lines 4-13) with one or more metal oxide materials (metal oxide 22 of col. 5, lines 33-36); and	
adjoining the one or more at least partially coated metal meshes to the one or more aircraft surfaces (mesh layer 25 is adjoined to aircraft surface 20 via layers 22-24, as shown in Fig. 2).
Regarding claim 11, Propp teaches adjoining the one or more at least partially coated metal meshes comprises bonding the one or more metal oxide materials to the one or more metal meshes (metal oxide material layer 22 is is bonded to mesh layer 25 via layers 23-24, as shown in Fig. 2).  
Regarding claim 12, Propp teaches adjoining the one or more metal meshes comprises partially embedding the partially coated metal mesh to the one or more aircraft surfaces (metal mesh layer 25 is embedded to the aircraft surface, as shown in Fig. 2).  
Regarding claim 13, Propp teaches adjoining the one or more metal meshes comprises affixing the coated metal mesh on to the one or more aircraft surfaces (mesh layer 25 is adjoined to aircraft surface 20 via layers 22-24, as shown in Fig. 2). 
Regarding claim 14, Propp teaches the one or more aircraft surfaces are determined to be in a lightning zone (col. 6, lines 22-25), wherein the lightning zone comprises regions of the aircraft surfaces significantly above a predetermined leader attachment threshold (implicit for col. 6, lines 22-25).  
Regarding claim 15, Propp teaches the one or more aircraft surfaces comprise metal composite materials (fiber-reinforced metal part 20 in col. 5, lines 31-33).  
Regarding claim 19, Propp teaches the one or more metal oxide materials are configured as either insulators (col. 5, lines 34-36) or conductors based on an electric field threshold (metal oxide layer implicitly will become a conductor if a high enough electric field threshold above the dielectric strength threshold is exceeded; see also claim 18).  	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Propp, as applied to claims 1-2 above, in view of Mishima (US PG Pub 2005/0236268).
Regarding claim 3, Propp does not teach this feature.
However, Mishima teaches forming a top surface coating comprises annealing the metal coated surfaces to form a uniform film with lower resistivity (para. 0004).
In view of Mishima’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to anneal Propp’s top surface metal coating to predictably obtain the benefit of a more uniform top surface film with lower resistivity.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Propp, as applied to claim 1 above, in view of Hebert (US PG Pub 2010/0264665).
Regarding claim 9, Propp does not explicitly teach this feature.
However, Hebert teaches a lightning protection method using zinc oxide or various other materials for a layer providing a dielectric strength threshold greater than 25 kilovolts/millimeter (para. 0027), thus encompassing the claimed range.
A prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  
In view of Hebert’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to manufacture the lightning protection coating in Propp’s method to have a dielectric strength threshold greater than 25 kilovolts/millimeter by substitution of Hebert’s zinc oxide for Propp’s beryllium oxide layer (col. 5, lines 34-35) to predictably obtain the benefit of a higher dielectric strength threshold and improved protection against stronger lightning strikes.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Propp, as applied to claim 10 above, in view of Ibok (US Patent 8,045,314).
Regarding claims 16-18, Propp does not teach the features recited in these claims.
However, Ibok teaches a lightning protection method wherein a metal oxide material is formed into a varistors comprising one or more voltage dependent resistors comprising zinc-oxide (claims 2, 3, and 12).
Ibok teaches that use of zinc-oxide varistors provides a high energy capacity in a small volume (col. 3, lines 58-60). 
In view of Ibok’s teachings, it would have been obvious to form the metal oxide layer in Propp’s method into zinc oxide varistors to predictably obtain the benefit taught by Ibok and cited above. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Propp in view of Ibok.
Regarding claim 20, Propp teaches a method of energy attenuation (col. 6, lines 22-25) of an aircraft surface (col. 1, lines 51-53), comprising: 
providing one or more materials to at least partially coat (layers 22-24 in Fig. 2) metal mesh layer (metal mesh layer 25 of col. 6, lines 4-13); and 
providing one or more aircraft surfaces (20 in Fig. 2) coupled to the one or more at least partially coated metal meshes (as shown in Fig. 2).
Propp does not teach the metal mesh forming a varistor layer.  Propp also does not teach current is conducted from the varistor layer to the one or more at least partially coated metal meshes.
However, Ibok teaches forming a varistor layer (claims 2, 3, and 12) and wherein current is conducted through the varistor layer (claim 2 and Fig. 7a).
Ibok teaches that use of zinc-oxide varistors provides a high energy capacity in a small volume (col. 3, lines 58-60). 
In view of Ibok’s teachings, it would have been obvious to form the metal oxide mesh layer in Propp’s method into zinc oxide varistors to predictably obtain the benefit taught by Ibok and cited above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745